VAN BRUNT, P. J.
I dissent. The plaintiff seems to have been thrown from the front platform of the car in some way by the putting on of the brake. If it was caused by the people pressing too closely to the driver, so that he struck them in putting on the brake, I do not see that there was any negligence shown on his part. If the crowded state of the platform made it dangerous for the deceased to ride there, it seems to me that that danger was just as evident to him as it was to the officials in charge of the car. I am unable to see in what the negligence of the defendant consists.